                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                              ASHEVILLE DIVISION
                                              1:19-cv-197-MOC-WCM

               LESLIE E. KLINE, on her own behalf     )
               and on behalf of J.T.W., a minor under the
                                                      )
               age of eighteen, and JEFFERY A. KLINE, )
                                                      )
                                    Plaintiffs,       )
                           vs.                        )
                                                      )                       ORDER
               CLEVELAND COUNTY, a local              )
               government entity, et al.,             )
                                                      )
                                    Defendants.       )
               _______________________________________)

                         THIS MATTER is before the Court on a Motion for Voluntary Dismissal, filed by

               Plaintiff John Thomas White, filed pursuant to Federal Rules of Civil Procedure 41(a)(2), in

               which he seeks dismissal of all of his claims against all Defendants. (Doc. No. 151). The Court

               GRANTS the motion. Plaintiff’s claims are dismissed with prejudice.

                         IT IS SO ORDERED.


Signed: April 13, 2021




                                                              -1-



                     Case 1:19-cv-00197-MOC-WCM Document 156 Filed 04/13/21 Page 1 of 1
